Exhibit 10.1

EXECUTION VERSION

Wayfair Inc.

$1,320,000,000 0.625% Convertible Senior Notes due 2025

Purchase Agreement

August 11, 2020

Citigroup Global Markets Inc.

Goldman Sachs & Co. LLC,

As representatives of the several Purchasers

  named in Schedule I hereto,

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

c/o Goldman Sachs & Co. LLC

200 West Street

New York, New York 10282

Ladies and Gentlemen:

Wayfair Inc., a Delaware corporation (the “Company”), proposes, subject to the
terms and conditions set forth in this agreement (this “Agreement”), to issue
and sell to the Purchasers named in Schedule I hereto (the “Purchasers”), for
whom Citigroup Global Markets Inc. and Goldman Sachs & Co. LLC (the
“Representatives”) are acting as representatives, $1,320,000,000 aggregate
principal amount of its 0.625% Convertible Senior Notes due 2025 (the “Firm
Securities”), and, at the option of the Purchasers, up to an additional
$198,000,000 aggregate principal amount of its 0.625% Convertible Senior Notes
due 2025 (the “Option Securities”) if and to the extent that the Purchasers
shall exercise the option to purchase such Option Securities granted to the
Purchasers in Section 2 hereof. The Firm Securities and the Option Securities
are herein referred to collectively as the “Securities.” The Securities will be
convertible into cash, shares of Class A common stock, par value $0.001 per
share, of the Company (“Class A Common Stock”), or a combination of cash and
shares of Class A Common Stock, at the option of the Company, on the terms, and
subject to the conditions, set forth in the Indenture (as defined below). Any
shares of Class A Common Stock into which the Securities are convertible are
referred to herein as the “Underlying Securities.” The Securities will be issued
pursuant to an Indenture to be dated as of August 14, 2020 (the “Indenture”),
between the Company and U.S. Bank National Association, as trustee (the
“Trustee”).

In connection with the offering of the Firm Securities, the Company is entering
into capped call transactions with each of Citigroup Global Markets Inc. and
Goldman Sachs & Co. LLC (the “Counterparties”) pursuant to separate capped call
transaction confirmations (the “Base Capped Call Confirmations”), each to be
dated the date hereof, and in connection with any exercise by the Purchasers of
their option to purchase any Option Securities, the Company and the
Counterparties may enter into additional capped call transactions pursuant to
additional capped call transaction confirmations (the “Additional Capped Call
Confirmations”) with each of the Counterparties, each to be dated the date on
which the Purchasers exercise their option to purchase such Option Securities.
The Base Capped Call Confirmations and the Additional Capped Call Confirmations
are referred to herein collectively as the “Capped Call Confirmations.”



--------------------------------------------------------------------------------

1.

The Company represents and warrants to, and agrees with, each of the Purchasers
that:

 

  (a)

A preliminary offering memorandum, dated August 10, 2020 (the “Preliminary
Offering Memorandum”), and an offering memorandum, dated August 11, 2020 (the
“Offering Memorandum”), have been prepared in connection with the offering of
the Securities and the shares of Class A Common Stock issuable upon conversion
thereof. The Preliminary Offering Memorandum, as amended and supplemented
immediately prior to the Applicable Time (as defined in Section 1(b)), is
hereinafter referred to as the “Pricing Offering Memorandum.” Any reference to
the Preliminary Offering Memorandum, the Pricing Offering Memorandum or the
Offering Memorandum shall be deemed to refer to and include all documents filed
with the United States Securities and Exchange Commission (the “Commission”)
pursuant to Section 13(a), 13(c) or 15(d) of the United States Securities
Exchange Act of 1934, as amended (the “Exchange Act”), on or prior to the date
of such offering memorandum and incorporated by reference therein, and any
reference to the Preliminary Offering Memorandum or the Offering Memorandum, as
the case may be, as amended or supplemented, as of any specified date, shall be
deemed to include (i) any documents filed with the Commission pursuant to
Section 13(a), 13(c) or 15(d) of the Exchange Act after the date of the
Preliminary Offering Memorandum or the Offering Memorandum, as the case may be,
and prior to such specified date and (ii) any Additional Issuer Information (as
defined in Section 5(e)) furnished by the Company prior to the completion of the
distribution of the Securities; and all documents filed under the Exchange Act
and so deemed to be included or incorporated by reference in the Preliminary
Offering Memorandum, the Pricing Offering Memorandum or the Offering Memorandum,
as the case may be, or any amendment or supplement thereto are hereinafter
called the “Exchange Act Reports” (provided that where only sections of such
documents are specifically incorporated by reference, only such sections shall
be considered to be part of the “Exchange Act Reports”). The Exchange Act
Reports, when they were or are filed with the Commission, conformed or will
conform in all material respects to the applicable requirements of the Exchange
Act and the applicable rules and regulations of the Commission thereunder; and
no such documents were filed with the Commission since the Commission’s close of
business on the business day immediately prior to the date of this Agreement and
prior to the execution of this Agreement, except as set forth on Schedule II(a)
hereof. The Preliminary Offering Memorandum or the Offering Memorandum and any
amendments or supplements thereto and the Exchange Act Reports did not and will
not, as of their respective dates, contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Company by a Purchaser through the
Representatives expressly for use therein, which information is limited to the
information set forth in Section 9(f);

 

  (b)

For the purposes of this Agreement, the “Applicable Time” is 11:58 p.m. (Eastern
time) on the date of this Agreement; the Pricing Offering Memorandum as
supplemented by the term sheet in the form attached as Annex I hereto, taken
together (collectively, the “Pricing Disclosure Package”) as of the Applicable
Time, did not include any untrue statement of a

 

2



--------------------------------------------------------------------------------

  material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; and each Company Supplemental Disclosure Document (as
defined in Section 6(a)(i)) and listed on Schedule II(b) hereto and each
Permitted General Solicitation Material (as defined in Section 6(a)(i)) and
listed on Schedule II(d) hereto) does not conflict with the information
contained in the Pricing Offering Memorandum or the Offering Memorandum and each
such Company Supplemental Disclosure Document and Permitted General Solicitation
Material, as supplemented by and taken together with the Pricing Disclosure
Package as of the Applicable Time, did not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that this representation and warranty
shall not apply to any statements or omissions made in a Company Supplemental
Disclosure Document or Permitted General Solicitation Material in reliance upon
and in conformity with information furnished in writing to the Company by a
Purchaser through the Representatives expressly for use therein, which
information is limited to the information set forth in Section 9(f);

 

  (c)

(i) Neither the Company nor any of its subsidiaries has sustained, since the
date of the latest audited financial statements included or incorporated by
reference in the Pricing Disclosure Package, any material loss or interference
with the business of the Company and its subsidiaries, taken as a whole, from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor dispute or court or governmental action, order or decree,
otherwise than as set forth or contemplated in the Pricing Disclosure Package;
and, (ii) since the respective dates as of which information is given in the
Pricing Disclosure Package, there has not been any material change in the
capital stock (other than as a result of (A) the issuance by the Company of
shares of Class A Common Stock or Class B Common Stock, par value $0.001 per
share (together with the Class A Common Stock, the “Common Stock”) upon the
exercise of an option or warrant, the settlement of deferred units or restricted
stock units or the conversion or exchange of convertible or exchangeable
securities outstanding as of the date of this Agreement and described in the
Pricing Disclosure Package, or (B) the grant or issuance of any shares of
Class A Common Stock or securities convertible into, exchangeable for or that
represent the right to receive shares of Class A Common Stock, in each case in
the ordinary course of business pursuant to the Company’s equity incentive plans
that are described in the Pricing Disclosure Package (collectively, the “Company
Incentive Plans”)) or material change in the long-term debt of the Company or
any of its subsidiaries or any material adverse change, or any development
involving a prospective material adverse change, in or affecting the general
affairs, management, financial position, stockholders’ equity or results of
operations of the Company and its subsidiaries, taken as a whole, otherwise than
as set forth or contemplated in the Pricing Disclosure Package;

 

  (d)

The Company and its subsidiaries have good and marketable title in fee simple to
all real property and good and marketable title to all personal property owned
by them, in each case free and clear of all liens, encumbrances and defects
except such as are described in the Pricing Disclosure Package or such as do
not, individually or in the aggregate, have a material adverse effect on the
general affairs, management, or the current or future financial position,
stockholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole (a “Material Adverse Effect”) and do not
materially interfere with the use made and proposed to be made of such property
by the Company and its subsidiaries; and

 

3



--------------------------------------------------------------------------------

  any real property and buildings held under lease by the Company and its
subsidiaries are held by them under valid, subsisting and enforceable leases
(subject to the effects of (A) bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, or other laws of general application relating
to or affecting the enforcement of creditors’ rights generally or (B) laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies), with such exceptions as are not material and do not
materially interfere with the use made and proposed to be made of such property
and buildings by the Company and its subsidiaries, taken as a whole;

 

  (e)

The Company (i) has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with power
and authority (corporate and other) to own its properties and conduct its
business as described in the Pricing Disclosure Package and the Offering
Memorandum, and (ii) has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, or is subject to no material liability or
disability by reason of the failure to be so qualified or be in good standing in
any such jurisdiction; and each subsidiary of the Company has been duly
organized and is validly existing as a business entity in good standing under
the laws of its jurisdiction of incorporation or formation, except, in the case
of this clause (ii), to the extent that failure to be in good standing would not
result in a Material Adverse Effect;

 

  (f)

The Company has an authorized capitalization as set forth in the Pricing
Disclosure Package and the Offering Memorandum, and all of the outstanding
shares of capital stock of the Company have been duly authorized and validly
issued and are fully paid and non-assessable, and conform to the description of
the capital stock contained in the Pricing Disclosure Package and Offering
Memorandum; and all of the outstanding shares of capital stock, or membership
interests, as applicable of each subsidiary of the Company have been duly
authorized and validly issued, are fully paid and non-assessable and are owned
directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims, except for any such shares or membership
interests pledged as collateral pursuant to the Amended and Restated Credit
Agreement dated February 21, 2019 and as may be further amended, restated,
amended and restated, supplemented or otherwise modified from time to time)
among Wayfair LLC, Wayfair Inc., each lender from time to time party thereto and
Citibank, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer;

 

  (g)

The maximum number of shares of Class A Common Stock issuable upon conversion of
the Securities (including the maximum number of additional shares of Class A
Common Stock by which the Conversion Rate (as such term is defined in the
Indenture) may be increased upon conversion in connection with a Make-Whole
Fundamental Change (as such term is defined in the Indenture), and assuming
(i) the Company elects, upon each conversion of the Securities, to deliver
solely shares of Class A Common Stock and (ii) the Purchasers exercise their
option to purchase Option Securities in full) (the “Maximum Number of Underlying
Securities”) have been duly and validly authorized and reserved for issuance
and, when issued and delivered in accordance with the provisions of the
Securities and the Indenture, will be duly and validly issued and fully paid and
non-assessable, and will conform in all material respects to the description of
the Class A Common Stock contained in the Pricing Disclosure Package and
Offering Memorandum, and the issuance of such shares of Class A Common Stock
will not be subject to any preemptive rights;

 

4



--------------------------------------------------------------------------------

  (h)

The Securities have been duly authorized by the Company and, when issued and
delivered pursuant to this Agreement, will have been duly executed,
authenticated, issued and delivered and will constitute valid and legally
binding obligations of the Company entitled to the benefits provided by the
Indenture; the Indenture has been duly authorized by the Company and, when
executed and delivered by the Company and the Trustee, the Indenture will
constitute a valid and legally binding instrument, enforceable against the
Company in accordance with its terms, subject, as to enforcement, to bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights and to general equity principles and entitled to
the benefits provided by the Indenture; the Capped Call Confirmations have been,
and any Additional Capped Call Confirmations on the date or dates that the
Purchasers exercise their right to purchase the relevant Option Securities will
have been, duly authorized, executed and delivered by the Company and, assuming
due execution and delivery thereof by the Counterparties, constitute, or will
constitute, as the case may be, valid and legally binding agreements of the
Company enforceable against the Company in accordance with their terms, subject,
as to enforcement, to bankruptcy, insolvency, reorganization and other laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles; and the Securities, the Indenture and the Capped Call
Confirmations will conform in all material respects to the descriptions thereof
in the Pricing Disclosure Package and the Offering Memorandum;

 

  (i)

The Company has all requisite corporate power to execute, deliver and perform
its obligations under this Agreement. This Agreement has been duly and validly
authorized, executed and delivered by the Company.

 

  (j)

None of the transactions contemplated by this Agreement (including, without
limitation, the use of the proceeds from the sale of the Securities) will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U, and X of the Board of Governors of the Federal Reserve System;

 

  (k)

Prior to the date hereof, neither the Company nor any of its affiliates has
taken any action which is designed to or which has constituted or which would
reasonably be expected to cause or result in stabilization or manipulation of
the price of any security of the Company in connection with the offering of the
Securities;

 

  (l)

The issue and sale of the Securities (including the issuance of the Maximum
Number of Underlying Securities upon conversion thereof), the execution,
delivery and compliance by the Company with all of the provisions of the
Securities, the Indenture, the Capped Call Confirmations and this Agreement and
the consummation of the transactions herein and therein contemplated (a) will
not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any of the property or assets of the
Company or any of its subsidiaries is subject, (b) will not violate (1) the
provisions of the Certificate of Incorporation or By-laws of the Company or
similar organizational documents of any of its subsidiaries or (2) any statute
or any order, rule or regulation of any court or governmental agency or body
having jurisdiction over the Company or any of its subsidiaries or any of their
properties, except, in the case of (a) or (b)(2) above, for conflicts, breaches
or violations that would not, individually or in the

 

5



--------------------------------------------------------------------------------

  aggregate, have a Material Adverse Effect; and no consent, approval,
authorization, order, registration or qualification of or with any such court or
governmental agency or body is required for the issue and sale of the Securities
(including the issuance of the Maximum Number of Underlying Securities upon
conversion thereof) or the consummation by the Company of the transactions
contemplated by this Agreement, the Indenture, the Securities or the Capped Call
Confirmations, except such consents, approvals, authorizations, orders,
registrations or qualifications as would not, individually or in the aggregate,
have a Material Adverse Effect or as may be required under state securities or
Blue Sky laws in connection with the purchase and distribution of the Securities
by the Purchasers;

 

  (m)

Neither the Company nor any of its subsidiaries is in violation of (A) its
Certificate of Incorporation or By-laws or similar organizational documents or
(B) in default in the performance or observance of any material obligation,
agreement, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which it is a
party or by which it or any of its properties may be bound, except, in the case
of (B), for such defaults as would not, individually or in the aggregate, have a
Material Adverse Effect;

 

  (n)

The statements set forth in the Pricing Disclosure Package and the Offering
Memorandum under the captions “Description of Notes” and “Description of Capital
Stock”, insofar as they purport to constitute a summary of the terms of the
Securities and the Class A Common Stock, under the captions “Description of
Certain Indebtedness” and “Description of Capped Call Transactions,” insofar as
they purport to describe the provisions of the documents referred to therein,
and under the captions “Certain U.S. Federal Income Tax Considerations” and
“Plan of Distribution,” insofar as they purport to describe the provisions of
the laws and documents referred to therein, are accurate and complete in all
material respects;

 

  (o)

Other than as set forth in the Pricing Disclosure Package and the Offering
Memorandum, there are no legal or governmental proceedings pending to which the
Company or any of its subsidiaries or, to the Company’s knowledge, any officer
or director of the Company, is a party or of which any property of the Company
or any of its subsidiaries or, to the Company’s knowledge, any officer or
director of the Company, is the subject which, if determined adversely to the
Company or any of its subsidiaries, would individually or in the aggregate have
a Material Adverse Effect; and, to the best of the Company’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
threatened by others;

 

  (p)

When the Securities are issued and delivered pursuant to this Agreement, the
Securities will not be of the same class (within the meaning of Rule 144A under
the United States Securities Act of 1933, as amended (the “Act”)) as securities
which are listed on a national securities exchange registered under Section 6 of
the Exchange Act or quoted in a U.S. automated inter-dealer quotation system;

 

  (q)

The Company is subject to Section 13 or 15(d) of the Exchange Act;

 

  (r)

The Company is not and, after giving effect to the transactions contemplated by
the Capped Call Confirmations, the offering and sale of the Securities and the
application of the proceeds thereof, will not be, an “investment company”, as
such term is defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”);

 

6



--------------------------------------------------------------------------------

  (s)

Neither the Company nor any person acting on its or their behalf (other than the
Purchasers, as to which no representation is made) has offered or sold the
Securities by means of any general solicitation or general advertising within
the meaning of Rule 502(c) under the Act (other than by means of a Permitted
General Solicitation, as defined below);

 

  (t)

Within the preceding six months, neither the Company nor any other person acting
on behalf of the Company has offered or sold to any person any Securities, or
any securities of the same or a similar class as the Securities, other than
Securities offered or sold to the Purchasers hereunder;

 

  (u)

Ernst & Young LLP, who has certified certain financial statements of the Company
and its subsidiaries, is an independent public accountant as required by the Act
and the rules and regulations of the Commission thereunder;

 

  (v)

The Company maintains a system of internal control over financial reporting (as
such term is defined in Rule 13a-15(f) under the Exchange Act) that complies in
all material respects with the requirements of the Exchange Act and has been
designed by the Company’s principal executive officer and principal financial
officer, or under their supervision, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with generally accepted
accounting principles in the United States (“GAAP”). The Company’s internal
control over financial reporting is effective and the Company is not aware of
any material weaknesses in its internal control over financial reporting;

 

  (w)

Since the date of the latest audited financial statements incorporated by
reference in the Pricing Disclosure Package, there has been no change in the
Company’s internal control over financial reporting that has had a Material
Adverse Effect, or is reasonably likely to have a Material Adverse Effect, the
Company’s internal control over financial reporting;

 

  (x)

The historical financial statements of the Company included or incorporated by
reference in any Preliminary Offering Memorandum and the Pricing Disclosure
Package present fairly in all material respects the financial condition, results
of operations and cash flows of the Company as of the dates and for the periods
indicated, comply as to form in all material respects with the applicable
accounting requirements of the Act and have been prepared in conformity with
GAAP applied on a consistent basis throughout the periods involved (except as
otherwise noted therein). The selected financial data set forth under the
caption “Selected Consolidated Financial” in any Preliminary Offering Memorandum
and the Pricing Disclosure Package, fairly present in all material respects, on
the basis stated in any Preliminary Offering Memorandum and the Pricing
Disclosure Package, the information included therein;

 

  (y)

The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) under the Exchange Act) that comply in all material
respects with the requirements of the Exchange Act; such disclosure controls and
procedures have been designed to ensure that material information relating to
the Company and its subsidiaries is made known to the Company’s principal
executive officer and principal financial officer by others within those
entities; and such disclosure controls and procedures are effective;

 

  (z)

The interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Pricing Disclosure Package and the Offering
Memorandum fairly presents the information called for in all material respects
and has been prepared in accordance with the Commission’s rules and guidelines
applicable thereto;

 

7



--------------------------------------------------------------------------------

  (aa)

Except as described in the Pricing Disclosure Package or except where the
failure of any of the following representations to be true would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect: (i) the Company and its subsidiaries own or possess, or can
acquire on commercially reasonable terms, all rights to patents, patent rights
and patent applications, copyrights, trademarks, trademark registrations,
service marks, trade names, Internet domain names, technology, confidential
information, software and source code, social media identifiers or accounts,
know-how (including trade secrets and other unpatented or unpatentable
proprietary or confidential information, systems or procedures) and other
intellectual property and proprietary rights necessary to, or used in connection
with, the conduct of their business as currently conducted and in the manner set
forth in the Pricing Disclosure Package (collectively, the “Company Intellectual
Property”); (ii) to the Company’s knowledge, none of the Company Intellectual
Property owned by the Company or its subsidiaries is invalid or unenforceable
and neither the Company nor any of its subsidiaries has received any challenge
(including without limitation, notices of expiration) to the validity or
enforceability thereof from any third party or governmental authority and the
Company and its subsidiaries have made all filings and paid all fees necessary
to maintain any Company Intellectual Property owned by any of them for the
conduct of their business as currently conducted and in the manner set forth in
the Pricing Disclosure Package; (iii) the Company and its subsidiaries have
taken reasonable measures necessary to secure their interests in Company
Intellectual Property, including the confidentiality of all trade secrets and
confidential information which constitutes Company Intellectual Property, and to
secure assignment of Company Intellectual Property from its employees and
contractors; (iv) the Company is not aware of any Company Intellectual Property
required to be described in the Pricing Disclosure Package which is not so
described; and (v) neither the Company nor any of its subsidiaries has received
any notice of a claim of infringement or misappropriation of (and the Company
does not know of any infringement or misappropriation of) intellectual property
rights of others by the Company or any of its subsidiaries;

 

  (bb)

The Company and each of its subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which they are engaged; neither
the Company nor any of its subsidiaries has been refused any insurance coverage
sought or applied for; and neither the Company nor any of its subsidiaries has
any reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect, except as described in the Pricing
Disclosure Package;

 

  (cc)

The Company and its subsidiaries possess all certificates, authorizations and
permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct their respective businesses, and neither the
Company nor any of its subsidiaries has received any written notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have, individually or in the
aggregate, a Material Adverse Effect, except as described in the Pricing
Disclosure Package;

 

  (dd)

The statistical and market-related data contained in the Pricing Disclosure
Package are based on or derived from sources which the Company reasonably and in
good faith believes are reliable and accurate, and such data agree with the
sources from which they were derived;

 

8



--------------------------------------------------------------------------------

  (ee)

Except as described in the Pricing Disclosure Package, the Company and its
subsidiaries are in compliance with, and conduct their respective businesses in
conformity with, all applicable federal, state and local laws and regulations,
except where the failure to so comply or conform would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect;

 

  (ff)

Neither the Company nor any of its subsidiaries, nor, to the Company’s
knowledge, any other person associated with or acting on behalf of the Company
or any of its subsidiaries, including, without limitation, any director,
officer, agent or employee of the Company or any of its subsidiaries, has, while
acting on behalf of the Company or any of its subsidiaries, (i) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to foreign or domestic government officials or
employees from corporate funds; (iii) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment; or (iv) taken any action that would
result in a violation by such persons of any provision of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder or
the Bribery Act of 2010 of the United Kingdom; and the Company has instituted
and maintains policies and procedures reasonably designed to ensure compliance
therewith in all material respects;

 

  (gg)

None of the Company, any of its subsidiaries or, to the Company’s knowledge, any
director, officer, agent, affiliate or employee of the Company or any of its
subsidiaries, is currently subject to or the target of any sanctions
administered or enforced by the U.S. government including, without limitation,
the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”) or
other relevant sanctions authority (collectively “Sanctions”), nor is the
Company or any of its subsidiaries organized in or a resident of a country or
territory that is the subject of Sanctions; and the Company will not directly or
indirectly use the proceeds from the sale of the Securities by the Company, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
affiliate, joint venture partner or other person or entity for the purpose of
(i) financing or facilitating the financing of the activities of or business
with any person, or in any country or territory, that, at the time of such
financing, is the subject of Sanctions or (ii) in any other manner that will
result in a violation by any person (including any person participating in the
transaction, whether as an underwriter, advisor, investor or otherwise) of
Sanctions;

 

  (hh)

The operations of the Company and its subsidiaries are and have been conducted
at all times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions where the Company
and its subsidiaries conduct business, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened;

 

9



--------------------------------------------------------------------------------

  (ii)

The Company and its subsidiaries have complied, and are presently in compliance,
with their privacy policies, their other third-party obligations and all
applicable laws and regulations regarding the collection, use, transfer,
storage, protection, disposal and disclosure by the Company and its subsidiaries
of personally identifiable information except where the failure to so comply
would not individually or in the aggregate have a Material Adverse Effect;

 

  (jj)

No material labor dispute with the employees of the Company exists, or to the
knowledge of the Company, is imminent;

 

  (kk)

The Company and each of its subsidiaries (i) is in compliance with all, and has
not violated any, laws, regulations, ordinances, rules, orders, judgments,
decrees, permits or other legal requirements of any governmental authority,
including without limitation any international, national, state, provincial,
regional or local authority, relating to the protection of human health or
safety, the environment, or natural resources, or to hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”)
applicable to such entity, which compliance includes, without limitation,
obtaining, maintaining and complying with all permits and authorizations and
approvals required by Environmental Laws to conduct their respective businesses
and (ii) has not received notice of any actual or alleged violation of
Environmental Laws or of any potential liability for or other obligation under
or relating to any Environmental Law, including concerning the presence,
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, and have no knowledge of any event or condition that would
reasonably be expected to result in such notice, except where the failure to
comply with such Environmental Laws would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. There are no
proceedings that are pending, or known to be contemplated, against the Company
or any of its subsidiaries under Environmental Laws in which a governmental
authority is also a party; the Company and its subsidiaries are not aware of any
issues regarding compliance with Environmental Laws, or liabilities or other
obligations under Environmental Laws or concerning hazardous or toxic substances
or wastes, pollutants or contaminants, that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and neither
the Company nor any of its subsidiaries anticipates incurring material capital
expenditures relating to Environmental Laws;

 

  (ll)

Except as described in the Pricing Disclosure Package and the Offering
Memorandum, no relationship, direct or indirect, exists between or among the
Company, on the one hand, and the directors, officers, stockholders, customers
or suppliers of the Company, on the other hand, that is required by the Act to
be described in a registration statement on Form S-3 to be filed with the
Commission which is not so described;

 

  (mm)

Except as described in the Pricing Disclosure Package and the Offering
Memorandum, the Company and each of its subsidiaries have filed all federal,
state, local and foreign tax returns required to be filed through the date of
this Agreement or have requested extensions thereof (except where the failure to
file would not, individually or in the aggregate, have a Material Adverse
Effect) and have paid all taxes required to be paid thereon (except for cases in
which the failure to file or pay would not have a Material Adverse Effect, or
except as currently being contested in good faith and for which reserves, if
required by GAAP, have been created in the financial statements of the Company)
and no tax deficiency has been determined adversely to the Company or any of its
subsidiaries which remains unpaid and has had (nor does the Company or any of
its subsidiaries have any notice or knowledge of any tax deficiency which
remains unpaid and could reasonably be expected to be determined adversely to
the Company or its subsidiaries and which could reasonably be expected to have),
individually or in the aggregate, a Material Adverse Effect;

 

10



--------------------------------------------------------------------------------

  (nn)

(A) Each employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), for which
the Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Code would have any liability) (each, a “Plan”) has been
maintained in compliance with its terms and the requirements of any applicable
statutes, orders, rules and regulations, including but not limited to, ERISA and
the Code, except for noncompliance that could not reasonably be expected to have
a Material Adverse Effect; (B) no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any Plan excluding transactions effected pursuant to a statutory or
administrative exemption that could reasonably be expected to have a Material
Adverse Effect; (iii) for each Plan that is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA, the minimum funding standard of
Section 412 of the Code or Section 302 of ERISA, as applicable, has been
satisfied (without taking into account any waiver thereof or extension of any
amortization period) and is reasonably expected to be satisfied in the future
(without taking into account any waiver thereof or extension of any amortization
period); (iv) for each Plan that is an employee pension benefit plan within the
meaning of Section 3(2) of ERISA, the fair market value of the assets of each
such Plan exceeds the present value of all benefits accrued under such Plan
(determined based on those assumptions used to fund such Plan); (v) no
“reportable event” (within the meaning of Section 4043(c) of ERISA) has occurred
or is reasonably expected to occur that either has, or could reasonably be
expected to have, a Material Adverse Effect; (vi) neither the Company nor any
member of the Controlled Group has incurred, nor reasonably expects to incur,
any liability under Title IV of ERISA (other than contributions to the Plan in
the ordinary course without default) in respect of a Plan (including a
“multiemployer plan,” within the meaning of Section 4001(a)(3) of ERISA); and
(vii) there is no pending audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other governmental agency or any foreign regulatory agency with respect
to any Plan that could reasonably be expected to have a Material Adverse Effect.
None of the following events has occurred or is reasonably likely to occur:
(x) a material increase in the aggregate amount of contributions required to be
made to all Plans by the Company or its subsidiaries in the current fiscal year
of the Company and its subsidiaries compared to the amount of such contributions
made in the Company and its subsidiaries’ most recently completed fiscal year or
(y) a material increase in the Company and its subsidiaries’ “accumulated
post-retirement benefit obligations” (within the meaning of Statement of
Financial Accounting Standards 106) compared to the amount of such obligations
in the Company and its subsidiaries’ most recently completed fiscal year;

 

  (oo)

The Company and its subsidiaries’ information technology assets and equipment,
computers, systems, networks, hardware, software, websites, applications, and
databases (collectively, “IT Systems”) are adequate for, and operate and perform
in all material respects as required in connection with the operation of the
business of the Company and its subsidiaries as currently conducted, free and
clear of all material bugs, errors, defects, Trojan horses, time bombs, malware
and other corruptants, to the best of the Company’s knowledge. The Company and
its subsidiaries have implemented and maintained commercially reasonable
controls, policies, procedures, and safeguards to maintain and protect their
material confidential information and the integrity, continuous operation,
redundancy and security of all IT Systems and data (including all personal,
personally

 

11



--------------------------------------------------------------------------------

  identifiable, sensitive, confidential or regulated data and including the data
of their respective customers, employees, suppliers, vendors and any third party
data maintained by or on behalf of them) (“Personal Data”) used in connection
with their businesses. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, to the best of the
Company’s knowledge there have been no breaches, violations, compromises,
outages or unauthorized uses of or accesses to the IT Systems or Personal Data,
except for those that have been remedied without material cost or liability or
the duty to notify any other person (including governmental or regulatory
authorities), and the Company and its subsidiaries have not been notified of,
and have no knowledge of any event or condition that would reasonably be
expected to result in, any security breach or other compromise to their IT
Systems or Personal Data; and

 

  (pp)

There are no contracts or other documents of a character that are required by
the Act to be described in, or filed as an exhibit to, a registration statement
to be filed with the Commission which are not described or filed as required.
Each description of a contract, document or other agreement in the Pricing
Disclosure Package and the Offering Memorandum accurately reflects in all
material respects the terms of the contract, document or other agreement.

 

  2.

(a)Subject to the terms and conditions herein set forth, the Company agrees to
issue and sell to each of the Purchasers, and each of the Purchasers agrees,
severally and not jointly, to purchase from the Company, at a purchase price of
98.83% of the principal amount thereof (the “Purchase Price”), the principal
amount of Firm Securities set forth opposite the name of such Purchaser in
Schedule I hereto.

 

  (b)

Subject to the terms and conditions herein set forth, the Company hereby grants
to the several Purchasers an option to purchase, severally and not jointly, at
their election, up to $198,000,000 aggregate principal amount of Option
Securities at the Purchase Price, for the sole purpose of covering sales of
Securities in excess of the aggregate principal amount of Firm Securities. Such
option may be exercised in whole or in part at any time or from time, by written
notice from the Purchasers to the Company setting forth the aggregate principal
amount of Option Securities to be purchased and the date on which such Option
Securities are to be delivered, as determined by you but in no event earlier
than the First Time of Delivery or, unless you and the Company otherwise agree
in writing, earlier than two or later than ten business days after the date of
such notice; provided that in no event shall the delivery date of the Option
Securities be later than the last day of the 13-day period beginning on, and
including, the First Time of Delivery. The principal amount of Option Securities
to be purchased by each Purchaser shall be the same percentage of the total
principal amount of Option Securities to be purchased by all Purchasers as such
Purchaser is purchasing of the Firm Securities, subject to such adjustments as
you in your absolute discretion shall make to eliminate any fraction of $1,000
principal amount of Securities.

 

3.

Upon the authorization by you of the release of the Securities, the several
Purchasers propose to offer the Securities for sale upon the terms and
conditions set forth in this Agreement and the Offering Memorandum and each
Purchaser, acting severally and not jointly, hereby represents and warrants to,
and agrees with the Company that:

 

  (a)

It will sell the Securities only to persons who it reasonably believes are,
“qualified institutional buyers” (“QIBs”) within the meaning of Rule 144A under
the Act in transactions meeting the requirements of Rule 144A; and

 

12



--------------------------------------------------------------------------------

  (b)

It is an institutional Accredited Investor (within the meaning of Rule 501 under
the Act).

 

4.      (a)

The Securities to be purchased by each Purchaser hereunder will be represented
by one or more definitive global Securities in book-entry form which will be
deposited by or on behalf of the Company with The Depository Trust Company
(“DTC”) or its designated custodian. The Company will deliver the Securities to
the Representatives for the account of each Purchaser, against payment by or on
behalf of such Purchaser of the purchase price therefor by wire transfer in
Federal (same day) funds, by causing DTC to credit the Securities to the account
of the Representatives at DTC. The Company will cause the notes representing the
Securities to be made available to the Representatives for checking at least
twenty-four hours prior to such Time of Delivery (as defined below) at the
office of Davis Polk & Wardwell LLP (the “Closing Location”). The time and date
of such delivery and payment shall be, with respect to the Firm Securities, 9:30
a.m., New York City time, on August 14, 2020 or such other time and date as the
Representatives and the Company may agree upon in writing and, with respect to
the Option Securities, 9:30 a.m., New York City time, on the date specified by
the Representatives in the written notice given by the Representatives of the
Purchasers’ election to purchase such Option Securities, or such other time and
date as the Representatives and the Company may agree upon in writing. Such time
and date for delivery of the Firm Securities is herein called the “First Time of
Delivery,” such time and date for delivery of any Option Securities, if not the
First Time of Delivery, is herein called a “Second Time of Delivery,” and each
such time and date for delivery is herein called a “Time of Delivery.”

 

  (b)

The documents to be delivered at each Time of Delivery by or on behalf of the
parties hereto pursuant to Section 8 hereof, including the cross-receipt for the
Securities and any additional documents requested by the Purchasers pursuant to
Section 8(l) hereof, will be delivered at such time and date at the Closing
Location, and the Securities will be delivered at the office of DTC (or its
designated custodian), all at such Time of Delivery. A meeting will be held at
the Closing Location at 2:00 p.m., New York City time, on the New York Business
Day next preceding such Time of Delivery, at which meeting the final drafts of
the documents to be delivered pursuant to the preceding sentence will be
available for review by the parties hereto. For the purposes of this Section 4,
“New York Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and
Friday which is not a day on which banking institutions in New York City are
generally authorized or obligated by law or executive order to close.

 

5.

The Company agrees with each of the Purchasers:

 

  (a)

To prepare the Offering Memorandum in a form approved by you; to make no
amendment or any supplement to the Offering Memorandum which shall be
disapproved by you promptly after reasonable notice thereof; and to furnish you
with copies thereof;

 

  (b)

Promptly from time to time to take such action as you may reasonably request to
qualify the Securities and the shares of Class A Common Stock issuable upon
conversion of the Securities for offering and sale under the securities laws of
such jurisdictions as you may reasonably request and to comply with such laws so
as to permit the continuance of sales and dealings therein in such jurisdictions
for as long as may be necessary to complete the distribution of the Securities,
provided that in connection therewith the Company shall not be required to
qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction or to subject itself to taxation for doing business
in any jurisdiction;

 

13



--------------------------------------------------------------------------------

  (c)

To furnish the Purchasers with electronic copies of the Preliminary Offering
Memorandum and written and electronic copies of the Offering Memorandum and any
amendment or supplement thereto in such quantities as you may reasonably
request, and if, at any time prior to the completion of the distribution of the
Securities by the Purchasers, any event shall have occurred as a result of which
the Offering Memorandum as then amended or supplemented would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made when such Offering Memorandum is delivered, not misleading,
or, if for any other reason it shall be necessary during such same period to
amend or supplement the Offering Memorandum, to notify you and upon your request
to prepare and furnish without charge to each Purchaser and to any dealer in
securities as many written and electronic copies as you may from time to time
reasonably request of an amended Offering Memorandum or a supplement to the
Offering Memorandum which will correct such statement or omission or effect such
compliance;

 

  (d)

During the period beginning from the date hereof and continuing to and including
the date that is 60 days after the date of the Offering Memorandum (the “Company
Lock-up Period”) not to (A) offer, issue, sell, contract to sell, pledge, grant
any option to purchase, make any short sale or otherwise transfer or dispose of,
directly or indirectly, or, other than a registration statement on Form S-8,
file with the Commission a registration statement under the Act relating to any
securities of the Company that are substantially similar to the Securities or
the Class A Common Stock, including but not limited to any options or warrants
to purchase shares of Class A Common Stock or any securities that are
convertible into or exchangeable for, or that represent the right to receive,
Class A Common Stock or any such substantially similar securities, or publicly
disclose the intention to make any offer, sale, pledge, disposition or filing or
(B) enter into any swap or other agreement that transfers, in whole or in part,
any of the economic consequences of ownership of the Class A Common Stock or any
such other securities, whether any such transaction described in clause (A) or
(B) above is to be settled by delivery of Class A Common Stock or such other
securities, in cash or otherwise; provided, however, that the foregoing
restrictions shall not apply to (I) the Securities to be sold hereunder by the
Company or the issuance of any Class A Common Stock upon conversion of the
Securities, (II) the entry into the Capped Call Confirmations, (III) the
issuance by the Company of shares of Common Stock upon the exercise of any
options outstanding as of the date hereof if such options were issued pursuant
to a Company Incentive Plan described in the Pricing Disclosure Package and the
Offering Memorandum, (IV) the issuance by the Company of shares of Class A
Common Stock upon the conversion or exchange of any convertible securities
outstanding as of the date hereof and described in the Pricing Disclosure
Package and the Offering Memorandum; (V) the issuance by the Company of any
shares of Class A Common Stock or securities convertible into, exchangeable for
or that represent the right to receive shares of Class A Common Stock, in each
case pursuant to the Company Incentive Plans described in the Pricing Disclosure
Package and the Offering Memorandum; and (VI) the sale or issuance of or entry
into an agreement to sell or issue any securities in connection with the
acquisition by the Company or one or more of its subsidiaries, whether through
merger or acquisition of securities, businesses, property or other assets of
another person or entity; provided that, the aggregate number of shares that the
Company may sell or issue or agreement to sell or issue pursuant to this clause
(VI) shall not exceed 5% of the total number of shares of the Company’s capital
stock issued and outstanding immediately following the completion of the
transaction contemplated herein; and provided further that any such securities
issued or sold pursuant to this clause (VI) shall be subject to a lock-up letter
in the form of Annex II hereto executed by each recipient of any such
securities.

 

14



--------------------------------------------------------------------------------

  (e)

At any time when the Company is not subject to Section 13 or 15(d) of the
Exchange Act, for the benefit of holders from time to time of Securities, to
furnish at its expense, upon request, to holders of Securities and prospective
purchasers of Securities information (the “Additional Issuer Information”)
satisfying the requirements of subsection (d)(4)(i) of Rule 144A under the Act;

 

  (f)

For so long as the Company is subject to the reporting requirements of either
Section 13 or 15(d) of the Exchange Act, to furnish to the holders of the
Securities as soon as practicable after the end of each fiscal year, unless such
information is otherwise publicly available on EDGAR, an annual report
(including a balance sheet and statements of income, stockholders’ equity and
cash flows of the Company and its consolidated subsidiaries certified by
independent public accountants) and, as soon as practicable after the end of
each of the first three quarters of each fiscal year (beginning with the fiscal
quarter ending after the date of the Offering Memorandum), to make available to
its stockholders consolidated summary financial information of the Company and
its subsidiaries for such quarter in reasonable detail;

 

  (g)

During the period of one year after such Time of Delivery, the Company will not,
and will not permit any of its “affiliates” (as defined in Rule 144 under the
Act) to, resell any of the Securities which constitute “restricted securities”
under Rule 144 that have been reacquired by any of them (other than pursuant to
a registration statement that has been declared effective under the Act);

 

  (h)

To use the net proceeds received by the Company from the sale of the Securities
pursuant to this Agreement substantially in the manner specified in the Pricing
Disclosure Package under the caption “Use of Proceeds”;

 

  (i)

To reserve and keep available at all times, free of preemptive rights, a number
of shares of Class A Common Stock equal to the Maximum Number of Underlying
Securities for the purpose of enabling the Company to satisfy any obligations to
issue shares of its Class A Common Stock upon conversion of the Securities; and

 

  (j)

To use its best efforts to have approved for listing on the New York Stock
Exchange, subject to notice of issuance, a number of shares of Class A Common
Stock equal to the Maximum Number of Underlying Securities.

 

6.



 

  (a)

(i) The Company represents and agrees that, without the prior consent of the
Representatives and their affiliates and any other person acting on its or their
behalf (other than the Purchasers, as to which no statement is given) (x) it has
not made and will not make any offer relating to the Securities that, if the
offering of the Securities contemplated by this Agreement were conducted as a
public offering pursuant to a registration statement filed under the Act with
the Commission, would constitute an “issuer free writing prospectus,” as defined
in Rule 433 under the Act (any such offer is hereinafter referred to as a
“Company Supplemental Disclosure Document”) and (y) it has not solicited and
will not solicit offers for, and has not offered or sold and will not offer or
sell, the Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D other than any
such solicitation listed on Schedule II(d) (each such solicitation, a “Permitted
General Solicitation”; each written general solicitation document listed on
Schedule II(d), a “Permitted General Solicitation Material”);

 

15



--------------------------------------------------------------------------------

(ii) each Purchaser, severally and not jointly, represents and agrees that,
without the prior consent of the Company and the Representatives, other than one
or more term sheets relating to the Securities containing customary information
and conveyed to purchasers of securities or any Permitted General Solicitation
Material, it has not made and will not make any offer relating to the Securities
that, if the offering of the Securities contemplated by this Agreement were
conducted as a public offering pursuant to a registration statement filed under
the Act with the Commission, would constitute a “free writing prospectus,” as
defined in Rule 405 under the Act (any such offer (other than any such term
sheets and any Permitted General Solicitation Material), is hereinafter referred
to as a “Purchaser Supplemental Disclosure Document”); and

(iii) any Company Supplemental Disclosure Document, Purchaser Supplemental
Disclosure Document or Permitted General Solicitation Material, the use of which
has been consented to by the Company and the Representatives, is listed as
applicable on Schedule II(b), Schedule II(c) or Schedule II(d) hereto,
respectively.

 

7.

Unless otherwise agreed in writing by the Company and the Representatives
(notwithstanding Section 17 hereof), the Company covenants and agrees with the
several Purchasers that the Company will pay or cause to be paid the following:
(i) the fees, disbursements and expenses of the Company’s counsel and
accountants in connection with the issue of the Securities and the shares of
Class A Common Stock issuable upon conversion of the Securities and all other
expenses in connection with the preparation, printing, reproduction and filing
of the Preliminary Offering Memorandum and the Offering Memorandum and any
amendments and supplements thereto and the mailing and delivering of copies
thereof to the Purchasers and dealers; (ii) the cost of printing or producing
any Agreement among Purchasers, this Agreement, the Indenture, the Capped Call
Confirmations, the Securities, the Blue Sky Memorandum, closing documents
(including any compilations thereof), Permitted General Solicitation Materials
and any other documents in connection with the offering, purchase, sale and
delivery of the Securities; (iii) all fees and expenses in connection with
listing of the shares of Class A Common Stock issuable upon conversion of the
Securities on the New York Stock Exchange; (iv) all expenses in connection with
the qualification of the Securities and the shares of Class A Common Stock
issuable upon conversion of the Securities for offering and sale under state
securities laws as provided in Section 5(b) hereof, including up to a maximum of
$10,000 for the fees and disbursements of counsel for the Purchasers in
connection with such qualification and in connection with the Blue Sky and legal
investment surveys; (v) the cost of preparing the Securities; (vi) the fees and
expenses of the Trustee and any agent of the Trustee and the fees and
disbursements of counsel for the Trustee in connection with the Indenture and
the Securities; and (vii) all other costs and expenses incident to the
performance of its obligations hereunder which are not otherwise specifically
provided for in this Section. It is understood, however, that, except as
provided in this Section or otherwise agreed in writing by the Company and the
Representatives (notwithstanding Section 17 hereof), and Sections 9 and 12
hereof, the Purchasers will pay all of their own costs and expenses, including
the fees of their counsel, transfer taxes on resale of any of the Securities by
them, and any advertising expenses connected with any offers they may make.

 

16



--------------------------------------------------------------------------------

8.

The obligations of the Purchasers hereunder, as to the Securities to be
delivered at each Time of Delivery, shall be subject, in their discretion, to
the condition that all representations and warranties and other statements of
the Company herein are, at and as of such Time of Delivery, true and correct,
the condition that the Company shall have performed all of its obligations
hereunder theretofore to be performed, and the following additional conditions:

 

  (a)

Davis Polk & Wardwell LLP, counsel for the Purchasers, shall have furnished to
you such written opinion or opinions and 10b-5 statement dated such Time of
Delivery in form and substance reasonably satisfactory to you;

 

  (b)

Goodwin Procter LLP, counsel for the Company, shall have furnished to you their
written opinion or opinions and 10b-5 statement, dated such Time of Delivery, in
form and substance satisfactory to you;

 

  (c)

The Chief Financial Officer of the Company shall have furnished to you a
certificate, dated the date hereof and such Time of Delivery, respectively, in
form and substance satisfactory to you, to the effect set forth in Annex III
hereto;

 

  (d)

On the date of the Offering Memorandum concurrently with the execution of this
Agreement and also at such Time of Delivery, Ernst & Young LLP shall have
furnished to you a letter or letters, dated the respective dates of delivery
thereof, in form and substance satisfactory to you, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
purchasers with respect to the financial statements and certain financial
information included or incorporated by reference into the Pricing Disclosure
Package and the Offering Memorandum; provided that the letter delivered at the
Time of Delivery shall use a “cut-off date” not earlier than three business days
prior to such Time of Delivery;

 

  (e)

(i) Neither the Company nor any of its subsidiaries shall have sustained since
the date of the latest audited financial statements included or incorporated by
reference in the Pricing Disclosure Package any loss or interference with the
business of the Company and its Subsidiaries, taken as a whole, from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Pricing Disclosure Package, and
(ii) since the respective dates as of which information is given in the Pricing
Disclosure Package there shall not have been any change in the capital stock
(other than as a result of (A) the issuance of shares of Common Stock upon the
exercise of an option or warrant, the settlement of deferred units or restricted
stock units or the conversion or exchange of convertible or exchangeable
securities outstanding as of the date of this Agreement and described in the
Pricing Prospectus or (B) the grant or issuance of shares of Class A Common
Stock or securities convertible into, exchangeable for or that represent the
right to receive shares of Class A Common Stock, in each case pursuant to the
Company Incentive Plans) or long-term debt of the Company or any of its
subsidiaries or any change, or any development involving a prospective change,
in or affecting the general affairs, management, financial position,
stockholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole, otherwise than as set forth or contemplated in
the Pricing Disclosure Package, the effect of which, in any such case described
in clause (i) or (ii), is in your judgment so material and adverse as to make it
impracticable or inadvisable to proceed with the offering or the delivery of the
Securities to be delivered at such Time of Delivery on the terms and in the
manner contemplated in the Pricing Disclosure Package;

 

17



--------------------------------------------------------------------------------

  (f)

On or after the Applicable Time (i) no downgrading shall have occurred in the
rating accorded the Company’s debt securities by any “nationally recognized
statistical rating organization”, as that term is defined by the Commission in
Section 3(a)(62) of the Exchange Act, and (ii) no such organization shall have
publicly announced that it has under surveillance or review, with possible
negative implications, its rating of any of the Company’s debt securities;

 

  (g)

On or after the Applicable Time there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange or on the NASDAQ Global Market; (ii) a
suspension or material limitation in trading in the Company’s securities on the
New York Stock Exchange; (iii) a general moratorium on commercial banking
activities declared by either Federal or New York State or the Commonwealth of
Massachusetts authorities or a material disruption in commercial banking or
securities settlement or clearance services in the United States; (iv) the
outbreak or escalation of hostilities involving the United States or the
declaration by the United States of a national emergency or war; or (v) the
occurrence of any other calamity or crisis or any change in financial, political
or economic conditions in the United States or elsewhere, if the effect of any
such event specified in clause (iv) or (v) in your judgment makes it
impracticable or inadvisable to proceed with the offering or the delivery of the
Securities being delivered at such Time of Delivery on the terms and in the
manner contemplated in the Pricing Disclosure Package and the Offering
Memorandum;

 

  (h)

A number of shares of Class A Common Stock equal to the Maximum Number of
Underlying Securities shall have been approved for listing on the New York Stock
Exchange, subject to official notice of issuance;

 

  (i)

The Company shall have obtained and delivered to the Purchasers executed copies
of an agreement from each of the Company’s directors, executive officers and
other securityholders listed on Schedule III hereto, in form and substance
satisfactory to you, to the effect set forth on Annex II hereto;

 

  (j)

The Purchasers shall have received an executed original copy of the Indenture;

 

  (k)

The Securities shall be eligible for clearance and settlement through the
facilities of DTC; and

 

  (l)

The Company shall have furnished or caused to be furnished to you at such Time
of Delivery certificates of officers of the Company satisfactory to you as to
the accuracy of the representations and warranties of the Company herein at and
as of such Time of Delivery, as to the performance by the Company of all of its
obligations hereunder to be performed at or prior to such Time of Delivery, as
to the matters set forth in subsection (f) of this Section and as to such other
matters as you may reasonably request.

 

9.      (a)

The Company will indemnify and hold harmless each Purchaser against any losses,
claims, damages or liabilities, joint or several, to which such Purchaser may
become subject, under the Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in any Preliminary Offering Memorandum, the Pricing Offering
Memorandum, the Pricing Disclosure Package, the Offering Memorandum, or any
amendment or supplement thereto, any Company Supplemental Disclosure Document,
or any Permitted General Solicitation Material or arise out of or are based upon
the omission or alleged omission to state therein a material fact necessary to
make the statements therein

 

18



--------------------------------------------------------------------------------

  not misleading, and will reimburse each Purchaser for any legal or other
expenses reasonably incurred by such Purchaser in connection with investigating
or defending any such action or claim as such expenses are incurred; provided,
however, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in any Preliminary Offering Memorandum, the Pricing Offering Memorandum,
the Pricing Disclosure Package, the Offering Memorandum or any such amendment or
supplement, any Company Supplemental Disclosure Document or any Permitted
General Solicitation Material, in reliance upon and in conformity with written
information furnished to the Company by any Purchaser through the
Representatives expressly for use therein, which information is limited to the
information set forth in Section 9(f).

 

  (b)

Each Purchaser, severally and not jointly, will indemnify and hold harmless the
Company against any losses, claims, damages or liabilities to which the Company
may become subject, under the Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in any Preliminary Offering Memorandum, the Pricing Offering
Memorandum, the Pricing Disclosure Package, the Offering Memorandum, or any
amendment or supplement thereto, any Company Supplemental Disclosure Document,
or any Permitted General Solicitation Material or arise out of or are based upon
the omission or alleged omission to state therein a material fact or necessary
to make the statements therein not misleading, in each case to the extent, but
only to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in any Preliminary Offering Memorandum,
the Pricing Offering Memorandum, the Pricing Disclosure Package, the Offering
Memorandum or any such amendment or supplement, any Company Supplemental
Disclosure Document or any Permitted General Solicitation Material, in reliance
upon and in conformity with written information furnished to the Company by such
Purchaser through the Representatives expressly for use therein, which
information is limited to the information set forth in Section 9(f); and each
Purchaser will reimburse the Company for any legal or other expenses reasonably
incurred by the Company in connection with investigating or defending any such
action or claim as such expenses are incurred.

 

  (c)

Promptly after receipt by an indemnified party under subsection (a) or (b) above
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party under such
subsection, notify the indemnifying party in writing of the commencement
thereof; but the omission so to notify the indemnifying party shall not relieve
it from any liability which it may have to any indemnified party otherwise than
under such subsection. In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it shall wish, jointly with any other indemnifying party
similarly notified, to assume the defense thereof, with counsel satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and, after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be liable to such
indemnified party under such subsection for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than

 

19



--------------------------------------------------------------------------------

  reasonable costs of investigation. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act, by
or on behalf of any indemnified party.

 

  (d)

If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above in respect of any losses, claims, damages or liabilities (or actions in
respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Purchasers on the other from the offering
of the Securities. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law or if the indemnified
party failed to give the notice required under subsection (c) above, then each
indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
the Purchasers on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Purchasers on the other
shall be deemed to be in the same proportion as the total net proceeds from the
offering (net of underwriting discounts and commissions but before deducting any
other expenses) received by the Company bear to the total underwriting discounts
and commissions received by the Purchasers, in each case as set forth in the
Offering Memorandum. The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company on the one hand or the Purchasers on the
other and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
the Purchasers agree that it would not be just and equitable if contribution
pursuant to this subsection (d) were determined by pro rata allocation (even if
the Purchasers were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (d). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this subsection (d), no Purchaser
shall be required to contribute any amount in excess of the amount by which the
total price at which the Securities underwritten by it and distributed to
investors were offered to investors exceeds the amount of any damages which such
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.

 

20



--------------------------------------------------------------------------------

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation. The Purchasers’ obligations
in this subsection (d) to contribute are several in proportion to their
respective underwriting obligations and not joint.

 

  (e)

The obligations of the Company under this Section 9 shall be in addition to any
liability which the Company may otherwise have and shall extend, upon the same
terms and conditions, to each officer and director of each Purchaser and each
person, if any, who controls any Purchaser within the meaning of the Act and
each broker-dealer affiliate of any Purchaser; and the obligations of the
Purchasers under this Section 9 shall be in addition to any liability which the
respective Purchasers may otherwise have and shall extend, upon the same terms
and conditions, to each officer and director of the Company and to each person,
if any, who controls the Company within the meaning of the Act.

 

  (f)

The Purchasers severally confirm and the Company acknowledges and agrees that
the statements appearing in the seventh paragraph, the third and fourth
sentences of the eighth paragraph, ninth paragraph, second sentence of the
twelfth paragraph, sixteenth paragraph, eighteenth paragraph and nineteenth
paragraph under the caption “Plan of Distribution” in the Pricing Disclosure
Package and the Offering Memorandum constitute the only information concerning
the Purchasers furnished in writing to the Company by or on behalf of the
Purchasers expressly for use in any Preliminary Offering Memorandum, the Pricing
Offering Memorandum, the Pricing Disclosure Package, the Offering Memorandum or
any amendment or supplement thereto, any Company Supplemental Disclosure
Document or any Permitted General Solicitation Material.

 

10.      (a)

If any Purchaser shall default in its obligation to purchase the Securities
which it has agreed to purchase hereunder at a Time of Delivery, you may in your
discretion arrange for you or another party or other parties to purchase such
Securities on the terms contained herein. If within thirty-six hours after such
default by any Purchaser you do not arrange for the purchase of such Securities,
then the Company shall be entitled to a further period of thirty-six hours
within which to procure another party or other parties satisfactory to you to
purchase such Securities on such terms. In the event that, within the respective
prescribed periods, you notify the Company that you have so arranged for the
purchase of such Securities, or the Company notifies you that it has so arranged
for the purchase of such Securities, you or the Company shall have the right to
postpone such Time of Delivery for a period of not more than seven days, in
order to effect whatever changes may thereby be made necessary in the Offering
Memorandum, or in any other documents or arrangements, and the Company agrees to
prepare promptly any amendments or supplements to the Offering Memorandum which
in your opinion may thereby be made necessary. The term “Purchaser” as used in
this Agreement shall include any person substituted under this Section with like
effect as if such person had originally been a party to this Agreement with
respect to such Securities.

 

  (b)

If, after giving effect to any arrangements for the purchase of the Securities
of a defaulting Purchaser or Purchasers by you and the Company as provided in
subsection (a) above, the aggregate principal amount of such Securities which
remains unpurchased does not exceed one-eleventh of the aggregate principal
amount of all the Securities to be purchased at such Time of Delivery, then the
Company shall have the right to require each non-defaulting Purchaser to
purchase the principal amount of Securities which such Purchaser agreed to
purchase hereunder at such

 

21



--------------------------------------------------------------------------------

  Time of Delivery and, in addition, to require each non-defaulting Purchaser to
purchase its pro rata share (based on the principal amount of Securities which
such Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Purchaser or Purchasers for which such arrangements have not been
made; but nothing herein shall relieve a defaulting Purchaser from liability for
its default.

 

  (c)

If, after giving effect to any arrangements for the purchase of the Securities
of a defaulting Purchaser or Purchasers by you and the Company as provided in
subsection (a) above, the aggregate principal amount of Securities which remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities to be purchased at such Time of Delivery, or if the Company shall not
exercise the right described in subsection (b) above to require non-defaulting
Purchasers to purchase Securities of a defaulting Purchaser or Purchasers, then
this Agreement (or, with respect to a Second Time of Delivery, the obligations
of the Purchasers to purchase and of the Company to sell the Option Securities)
shall thereupon terminate, without liability on the part of any non-defaulting
Purchaser or the Company, except for the expenses to be borne by the Company and
the Purchasers as provided in Section 7 hereof and the indemnity and
contribution agreements in Section 9 hereof; but nothing herein shall relieve a
defaulting Purchaser from liability for its default.

 

11.

The respective indemnities, agreements, representations, warranties and other
statements of the Company and the several Purchasers, as set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Purchaser or any controlling person of any Purchaser, or the Company, or
any officer or director or controlling person of the Company, and shall survive
delivery of and payment for the Securities.

 

12.

If this Agreement shall be terminated pursuant to Section 10 hereof, the Company
shall not then be under any liability to any Purchaser except as provided in
Sections 7 and 9 hereof; but, if for any other reason, the Securities are not
delivered by or on behalf of the Company as provided herein, the Company will
reimburse the Purchasers through you for all out-of-pocket expenses approved in
writing by you, including fees and disbursements of counsel, reasonably incurred
by the Purchasers in making preparations for the purchase, sale and delivery of
the not so delivered Securities, but the Company shall then be under no further
liability to any Purchaser except as provided in Sections 7 and 9 hereof.

 

13.

In all dealings hereunder, you shall act on behalf of each of the Purchasers,
and the parties hereto shall be entitled to act and rely upon any statement,
request, notice or agreement on behalf of any Purchaser made or given by you
jointly or by the Representatives on behalf of you as the representatives.

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Purchasers shall be delivered or sent by mail or facsimile
transmission to you as the Representatives to Citigroup Global Markets Inc., 388
Greenwich Street, New York, New York 10013, Attention: General Counsel,
facsimile number 1-646-291-1469 and Goldman Sachs & Co. LLC, 200 West Street,
New York, New York 10282-2198, Attention: Registration Department; and if to the
Company shall be delivered or sent by mail or facsimile transmission to the
address of the Company set forth in the Offering Memorandum, Attention:
Secretary, with a copy to Goodwin Procter LLP, 100 Northern Avenue, Boston,
Massachusetts 02210, Attention: Michael Minahan and

 

22



--------------------------------------------------------------------------------

Jim Barri, facsimile (617) 523-1231; provided, however, that any notice to a
Purchaser pursuant to Section 9(c) hereof shall be delivered or sent by mail or
facsimile transmission to such Purchaser at its address set forth in its
Purchasers’ Questionnaire, which address will be supplied to the Company by you
upon request. Any such statements, requests, notices or agreements shall take
effect upon receipt thereof.

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Purchasers are required to
obtain, verify and record information that identifies their respective clients,
including the Company, which information may include the name and address of
their respective clients, as well as other information that will allow the
Purchasers to properly identify their respective clients.

 

14.

This Agreement shall be binding upon, and inure solely to the benefit of, the
Purchasers, the Company and, to the extent provided in Sections 9 and 11 hereof,
the officers and directors of the Company or any Purchaser and each person who
controls the Company or any Purchaser, and their respective heirs, executors,
administrators, successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. No purchaser of any of the
Securities from any Purchaser shall be deemed a successor or assign by reason
merely of such purchase.

 

15.

Time shall be of the essence of this Agreement.

 

16.

The Company acknowledges and agrees that (i) the purchase and sale of the
Securities pursuant to this Agreement is an arm’s-length commercial transaction
between the Company, on the one hand, and the several Purchasers, on the other,
(ii) in connection therewith and with the process leading to such transaction
each Purchaser is acting solely as a principal and not the agent or fiduciary of
the Company, (iii) no Purchaser has assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether such Purchaser
has advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Agreement and (iv) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that the Purchaser, or any of them, has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to the Company, in
connection with such transaction or the process leading thereto.

 

17.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the Purchasers, or any of them, with
respect to the subject matter hereof except as otherwise expressly set forth
herein.

 

18.

THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK. The Company agrees that
any suit or proceeding arising in respect of this agreement or our engagement
will be tried exclusively in the U.S. District Court for the Southern District
of New York or, if that court does not have subject matter jurisdiction, in any
state court located in The City and County of New York and the Company agrees to
submit to the jurisdiction of, and to venue in, such courts.

 

23



--------------------------------------------------------------------------------

19.

The Company and each of the Purchasers hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

20.

This Agreement may be executed by any one or more of the parties hereto in any
number of counterparts, each of which shall be deemed to be an original, but all
such respective counterparts shall together constitute one and the same
instrument.

 

21.

Notwithstanding anything herein to the contrary, the Company (and the Company’s
employees, representatives, and other agents) are authorized to disclose to any
and all persons, the tax treatment and tax structure of the potential
transaction and all materials of any kind (including tax opinions and other tax
analyses) provided to the Company relating to that treatment and structure,
without the Purchasers’ imposing any limitation of any kind. However, any
information relating to the tax treatment and tax structure shall remain
confidential (and the foregoing sentence shall not apply) to the extent
necessary to enable any person to comply with securities laws. For this purpose,
“tax treatment” means U.S. federal and state income tax treatment, and “tax
structure” is limited to any facts that may be relevant to that treatment.

 

22.    (a)

In the event that any Purchaser that is a Covered Entity becomes subject to a
proceeding under a U.S. Special Resolution Regime, the transfer from such
Purchaser of this Agreement, and any interest and obligation in or under this
Agreement, will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if this Agreement, and any
such interest or obligation, were governed by the laws of the United States or a
State of the United States.

 

  (b)

In the event that any Purchaser that is a Covered Entity or a BHC Act Affiliate
of such Purchaser becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under this Agreement that may be exercised
against such Purchaser are permitted to be exercised to no greater extent than
such Default Rights could be exercised under the U.S. Special Resolution Regime
if this Agreement, and any such interest or obligation, were governed by the
laws of the United States or a State of the United States.

 

  (c)

As used in this Section 22:

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

[Signature Pages Follow]

 

24



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the Purchasers, this letter and such acceptance hereof shall
constitute a binding agreement among each of the Purchasers and the Company. It
is understood that your acceptance of this letter on behalf of each of the
Purchasers is pursuant to the authority set forth in a form of Agreement among
Purchasers, the form of which shall be submitted to the Company for examination
upon request, but without warranty on your part as to the authority of the
signers thereof.

 

Very truly yours, Wayfair Inc. By:  

/s/ Michael Fleisher

  Name: Michael Fleisher   Title: Chief Financial Officer

 

Accepted as of the date hereof: Citigroup Global Markets Inc. Goldman Sachs &
Co. LLC Citigroup Global Markets Inc. By:  

/s/ Elizabeth Milonopoulos

  Name: Elizabeth Milonopoulos   Title: Managing Director Goldman Sachs & Co.
LLC By:  

/s/ Daniel M. Young

  Name: Daniel M. Young   Title: Managing Director   On behalf of each of the
Purchasers



--------------------------------------------------------------------------------

SCHEDULE I

 

     Principal        Amount of        Firm Securities        to be  

Purchaser

   Purchased  

Citigroup Global Markets Inc.

   $ 792,000,000  

Goldman Sachs & Co. LLC

     396,000,000  

Allen & Company LLC

     44,000,000  

Evercore Group L.L.C.

     44,000,000  

SVB Leerink LLC

     44,000,000     

 

 

 

Total

   $ 1,320,000,000  

 

2



--------------------------------------------------------------------------------

SCHEDULE II

 

  (a)

Additional Documents Incorporated by Reference: None

 

  (b)

Company Supplemental Disclosure Documents:

Electronic Roadshow Presentation, dated August 11, 2020 – Deal Version

 

  (c)

Purchaser Supplemental Disclosure Documents: None

 

  (d)

Permitted General Solicitation Materials:

Press release of the Company dated August 10, 2020 relating to the announcement
of the offering of the Securities.

Press release of the Company dated August 12, 2020 relating to the pricing of
the offering of the Securities.

 

3



--------------------------------------------------------------------------------

SCHEDULE III

List of Lock-up Parties

Executive Officers and Directors

Anke Schaferkordt

Julie Bradley

Michael Choe

Steve Conine

Michael Fleisher

Andrea Jung

Mike Kumin

Ed Macri

Jim Miller

Jeffrey Naylor

Thomas Netzer

Steve Oblak

Niraj Shah



--------------------------------------------------------------------------------

Annex I

Pricing Term Sheet

As follows.



--------------------------------------------------------------------------------

PRICING TERM SHEET    STRICTLY CONFIDENTIAL

DATED AUGUST 11, 2020

 

LOGO [g888185g0814204852690.jpg]

WAYFAIR INC.

$1,320,000,000 PRINCIPAL AMOUNT OF

0.625% CONVERTIBLE SENIOR NOTES DUE 2025

The information in this pricing term sheet supplements Wayfair Inc.’s
preliminary offering memorandum, dated August 10, 2020 (the “Preliminary
Offering Memorandum”), and supersedes the information in the Preliminary
Offering Memorandum to the extent inconsistent with the information in the
Preliminary Offering Memorandum. In all other respects, this term sheet is
qualified in its entirety by reference to the Preliminary Offering Memorandum,
including all documents incorporated by reference therein. Terms used herein but
not defined herein shall have the respective meanings as set forth in the
Preliminary Offering Memorandum. All references to dollar amounts are references
to U.S. dollars. The size of the offering was increased from the previously
announced offering of $1,200,000,000 aggregate principal amount of Notes.

 

Issuer:    Wayfair Inc., a Delaware corporation. Common Stock:    Issuer’s
Class A common stock, par value $0.001 per share. Ticker/Exchange for Common
Stock:    “W”/The New York Stock Exchange (“NYSE”). Notes:    0.625% Convertible
Senior Notes due 2025. Principal Amount:    $1,320,000,000, plus up to an
additional $198,000,000 principal amount pursuant to the initial purchasers’
option to purchase additional Notes. Denominations:    $1,000 and integral
multiples of $1,000 in excess thereof. Maturity:    October 1, 2025, unless
earlier repurchased, redeemed or converted. Interest Rate:    0.625% per year.
Interest Payment Dates:    Interest will accrue from August 14, 2020 and will be
payable semiannually in arrears on April 1 and October 1 of each year, beginning
on April 1, 2021. Interest Record Dates:    March 15 and September 15 of each
year, immediately preceding any April 1 or October 1 interest payment date, as
the case may be. Issue Price:    100% of principal, plus accrued interest, if
any, from the Settlement Date. Trade Date:    August 12, 2020. Settlement Date:
   August 14, 2020.



--------------------------------------------------------------------------------

Reference Price:    $314.8312 per share of the Common Stock, which is equal to
the U.S. composite volume weighted average price of the Common Stock on
August 11, 2020, including the opening and closing trades on such day. Initial
Conversion Rate:    2.3972 shares of Common Stock per $1,000 principal amount of
Notes. Initial Conversion Price:    Approximately $417.15 per share of Common
Stock. Conversion Premium:    Approximately 32.50% above the Reference Price.
Optional Redemption    Issuer may not redeem the Notes prior to October 4, 2022.
Issuer may redeem for cash all or any portion of the Notes, at its option, on or
after October 4, 2022 if the last reported sale price of the Common Stock has
been at least 130% of the conversion price then in effect for at least 20
trading days (whether or not consecutive), including at least one of the five
trading days immediately preceding the date on which Issuer provides notice of
redemption, during any 30 consecutive trading day period ending on, and
including, the trading day immediately preceding the date on which Issuer
provides notice of redemption at a redemption price equal to 100% of the
principal amount of the Notes to be redeemed, plus accrued and unpaid interest
to, but excluding, the redemption date. No sinking fund is provided for the
Notes.    Issuer will give notice of any redemption no less than 30 nor more
than 50 scheduled trading days before the redemption date to the trustee, the
paying agent and each holder of Notes. See “Description of Notes—Optional
Redemption” in the Preliminary Offering Memorandum. Joint Book-Running Managers:
  

Citigroup Global Markets Inc.

Goldman Sachs & Co. LLC

Lead Managers:    Allen & Company LLC    Evercore Group L.L.C.    SVB Leerink
LLC CUSIP Number (144A):    94419L AL5 ISIN (144A):    US94419LAL53 Use of
Proceeds:    Issuer estimates that the proceeds from the offering will be
approximately $1,304.6 million (or approximately $1,500.3 million if the initial
purchasers exercise their option to purchase additional Notes in full), after
deducting fees and estimated offering expenses.    Issuer entered into capped
call transactions with certain of the initial purchasers or their affiliates and
certain other financial institutions (the “option counterparties”). Issuer
intends to use approximately $221.8 million of the net proceeds from the
offering to pay the cost of the capped call transactions. If the initial
purchasers exercise their option to purchase additional Notes, Issuer expects to
use a portion of the net proceeds from the sale of such additional Notes to
enter into additional capped call transactions. In addition, Issuer expects to
use approximately $1,040.9 million of the net proceeds from the offering to
repurchase for cash approximately $343.4 million aggregate principal amount of
the 2022 Notes, as described below.



--------------------------------------------------------------------------------

   Issuer intends to use the remaining net proceeds from the offering for
working capital and general corporate purposes, including, but not limited to,
operating and capital expenditures. Issuer may also use a portion of such net
proceeds to finance acquisitions, strategic transactions, investments,
repurchases of Common Stock or the repayment, redemption, purchase or exchange
of indebtedness (including Issuer’s existing convertible notes). While Issuer
has no specific plans currently, Issuer may also use such net proceeds to
mitigate the equity dilution associated with convertible debt through cash
purchases to offset a portion of the shares of Common Stock underlying Issuer’s
existing convertible notes, in open-market purchases, privately negotiated
transactions or otherwise upon such terms, at such prices and in such amounts as
Issuer may determine based on market conditions, Issuer’s liquidity
requirements, contractual restrictions and other factors, any of which may
change, and the amounts involved may be material. See “Use of Proceeds” in the
Preliminary Offering Memorandum. 2022 Notes Repurchase Transactions:   
Contemporaneously with the pricing of the Notes in the offering, Issuer entered
into separate and individually negotiated transactions with certain holders of
Issuer’s 0.375% Convertible Senior Notes due 2022 (the “2022 Notes”) to
repurchase for cash approximately $343.4 million in aggregate principal amount
of the 2022 Notes (the “Concurrent Note Repurchases”). The terms of the
Concurrent Note Repurchases were individually negotiated with each holder of the
2022 Notes depending on several factors, including the market price of the
Common Stock and the trading price of the 2022 Notes at the time of each such
Concurrent Note Repurchase.    Issuer negotiated the Concurrent Note Repurchases
through one of the initial purchasers and/or its affiliate who expects to
repurchase any such 2022 Notes from holders and resell them to Issuer on or
about the Settlement Date. Issuer expects that certain holders of any 2022 Notes
that Issuer agreed to repurchase that have hedged their equity price risk with
respect to such 2022 Notes (the “Hedged Holders”) will, concurrently with or
shortly after the pricing of the Notes, unwind all or part of their hedge
positions by buying Common Stock and/or entering into or unwinding various
derivative transactions with respect to the Common Stock. The amount of Common
Stock to be purchased by the Hedged Holders may be substantial in relation to
the historic average daily trading volume of the Common Stock.    The repurchase
of the 2022 Notes, and the potential related market activities by holders of the
2022 Notes participating in the Concurrent Note Repurchases could increase (or
reduce the size of any decrease in) the market price of the Common Stock and may
have increased the Initial Conversion Price of the Notes. Issuer cannot predict
the magnitude of such market activity or the overall effect it will have on the
price of the Notes or the Common Stock. See “Summary—The Offering—2022 Notes
Repurchase Transactions” in the Preliminary Offering Memorandum. Increase in
Conversion Rate upon Conversion upon a Make-Whole Fundamental Change or Notice
of Redemption:    The following table sets forth the number of additional shares
of Common Stock by which the conversion rate will be increased per $1,000
principal amount of Notes for a holder that converts its Notes in connection
with a make-whole fundamental change (as defined in the Preliminary Offering
Memorandum) or a notice of redemption, as the case may be, for each stock price
and effective date set forth below:



--------------------------------------------------------------------------------

     Stock price  

Effective date

   $ 314.8312      $ 325.00      $ 375.00      $ 417.1533      $ 480.00     
$ 542.30      $ 700.00      $ 800.00      $ 900.00      $ 1,250.00  

August 14, 2020

     0.7791        0.7580        0.5532        0.4320        0.3064       
0.2234        0.1088        0.0719        0.0485        0.0130  

October 1, 2021

     0.7791        0.7557        0.5398        0.4137        0.2852       
0.2021        0.0918        0.0581        0.0376        0.0086  

October 1, 2022

     0.7791        0.7454        0.5162        0.3847        0.2540       
0.1724        0.0703        0.0417        0.0253        0.0044  

October 1, 2023

     0.7791        0.7245        0.4769        0.3390        0.2075       
0.1305        0.0442        0.0235        0.0129        0.0013  

October 1, 2024

     0.7791        0.6898        0.4090        0.2609        0.1335       
0.0700        0.0159        0.0070        0.0032        0.0000  

October 1, 2025

     0.7791        0.6797        0.2695        0.0000        0.0000       
0.0000        0.0000        0.0000        0.0000        0.0000  

The exact stock prices and effective dates may not be set forth in the table
above, in which case:

 

  •  

If the stock price is between two stock prices in the table or the effective
date is between two effective dates in the table, the number of additional
shares by which the conversion rate will be increased will be determined by a
straight-line interpolation between the number of additional shares set forth
for the higher and lower stock prices and the earlier and later effective dates,
as applicable, based on a 365-day year or 366-day year, as applicable.

 

  •  

If the stock price is greater than $1,250.00 per share of Common Stock (subject
to adjustment in the same manner as the stock prices set forth in the column
headings of the table above as described under “Description of Notes—Conversion
Rights—Conversion Rate Adjustments” in the Preliminary Offering Memorandum), no
additional shares of Common Stock will be added to the Conversion Rate.

 

  •  

If the stock price is less than $314.8312 per share of Common Stock (subject to
adjustment in the same manner as the stock prices set forth in the column
headings of the table above as described under “Description of Notes—Conversion
Rights—Conversion Rate Adjustments” in the Preliminary Offering Memorandum), no
additional shares of Common Stock will be added to the conversion rate.

Notwithstanding the foregoing, in no event will the conversion rate per $1,000
principal amount of Notes exceed 3.1763 shares of Common Stock, subject to
adjustment in the same manner as the conversion rate as set forth under
“Description of Notes—Conversion Rights—Conversion Rate Adjustments” in the
Preliminary Offering Memorandum.

 

 

This communication is intended for the sole use of the person to whom it is
provided by the sender. This material is confidential and is for your
information only and is not intended to be used by anyone other than you. This
information does not purport to be a complete description of the Notes or the
offering thereof. This communication does not constitute an offer to sell or the
solicitation of an offer to buy any Notes in any jurisdiction to any person to
whom it is unlawful to make such offer or solicitation in such jurisdiction.

The Notes and any shares of Common Stock issuable upon conversion of the Notes
have not been and will not be registered under the U.S. Securities Act of 1933,
as amended (the “Securities Act”), or any other securities laws, and may not be
offered or sold within the United States or any other jurisdiction, except
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and any other applicable
securities laws. The initial purchasers are initially offering the Notes only to
qualified institutional buyers as defined in, and in reliance on, Rule 144A
under the Securities Act.

The Notes and any shares of Common Stock issuable upon conversion of the Notes
are not transferable except in accordance with the restrictions described under
“Transfer Restrictions” in the Preliminary Offering Memorandum.

A copy of the Preliminary Offering Memorandum for the offering of the Notes may
be obtained by contacting your sales representative at Citigroup Global Markets
Inc. or Goldman Sachs & Co. LLC.

ANY LEGENDS, DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT
APPLICABLE TO THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH LEGENDS,
DISCLAIMERS OR OTHER NOTICES HAVE BEEN AUTOMATICALLY GENERATED AS A RESULT OF
THIS COMMUNICATION HAVING BEEN SENT VIA BLOOMBERG OR ANOTHER SYSTEM.



--------------------------------------------------------------------------------

Annex II

Form of Lock-Up Agreement

Wayfair Inc.

Lock-Up Agreement

____________, 2020

Citigroup Global Markets Inc.,

Goldman Sachs & Co. LLC

As representatives of the several Underwriters

named in Schedule I to the Underwriting Agreement,

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Goldman Sachs & Co. LLC

200 West Street

New York, New York 10282

Re: Wayfair Inc.—Lock-Up Agreement

Ladies and Gentlemen:

The undersigned understands that you, as representatives (the
“Representatives”), propose to enter into a Purchase Agreement on behalf of the
several purchasers named in Schedule I to such agreement (collectively, the
“Purchasers”) with Wayfair Inc., a Delaware corporation (the “Company”),
providing for the purchase and resale (the “Placement”) by the several
Purchasers of convertible senior notes of the Company (the “Securities”), which
will be convertible into cash, shares of Class A common stock, par value $0.001
per share, of the Company (“Class A Common Stock”), or a combination of shares
and Class A Common Stock, at the Company’s option.

In consideration of the agreement by the Purchasers to purchase and make the
Placement of the Securities, and of other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the undersigned agrees
that, during the period that commences on the date of this “Lock-Up Agreement”
and will continue for 60 days after the offering date set forth in the final
offering memorandum for the Placement (the “Offering Memorandum”) (the “Lock-Up
Period”), the undersigned will not offer, sell, contract to sell, pledge, grant
any option to purchase, make any short sale or otherwise dispose of, directly or
indirectly, any securities of the Company that are substantially similar to the
Securities or the Class A Common Stock, including but not limited to any options
or warrants to purchase shares of Class A Common Stock or any securities that
are convertible into or exchangeable for, or that represent the right to
receive, Class A Common Stock or any such



--------------------------------------------------------------------------------

substantially similar securities, whether now owned or hereafter acquired, owned
directly by the undersigned (including holding as a custodian) or with respect
to which the undersigned has beneficial ownership within the rules and
regulations of the Securities and Exchange Commission (the “SEC”) (collectively
the “Undersigned’s Shares”), or publicly disclose the intention to make any such
offer, sale, pledge or disposition. The foregoing restriction is expressly
agreed to preclude the undersigned from engaging in any hedging or other
transaction which is designed to or which reasonably could be expected to lead
to or result in a sale or disposition of the Undersigned’s Shares even if such
Undersigned’s Shares would be disposed of by someone other than the undersigned.
Such prohibited hedging or other transactions would include without limitation
any short sale or any purchase, sale or grant of any right (including without
limitation any put or call option) with respect to any of the Undersigned’s
Shares or with respect to any security that includes, relates to, or derives any
significant part of its value from such Undersigned’s Shares.

The foregoing restrictions shall not apply to (A) a transfer of the
Undersigned’s Shares (i) as a bona fide gift or gifts, (ii) to any trust for the
direct or indirect benefit of the undersigned or the immediate family of the
undersigned, (iii) with the prior written consent of the Representatives on
behalf of the Purchasers, (iv) to limited partners, general partners, limited
liability company members or stockholders of the undersigned, or, if the
undersigned is a corporation, to any wholly-owned subsidiary of such
corporation; (v) by will, other testamentary document or intestate succession to
the legal representative, heir, beneficiary or a member of the immediate family
of the undersigned; (vi) to the Company by a current or former employee,
consultant, manager or other person who was employed by or performed services
for the Company or any subsidiary in connection with the cessation of such
employment or services; provided that (1) in the case of (i), (ii), (iv) and
(v) above, each donee, trustee of the trust, or transferee agrees to be bound in
writing by the restrictions set forth herein (except that bona fide gifts of
shares of Class A Common Stock may be made to one or more charitable
organizations pursuant to (i) above without any such agreement to be bound by
the restrictions set forth herein, so long as the aggregate number of such
shares transferred pursuant to this parenthetical and any substantially similar
provision included in any other lock-up agreements executed by directors and
officers of the Company in connection with the Placement shall not exceed a
maximum of 1.0% of the total number of shares of Class A Common Stock
outstanding upon consummation of the Placement), (2) any such transfer shall not
involve a disposition for value and (3) in the case of (i), (ii), (iv), (v) and
(vi) above, any such transfer is not required to be or voluntarily publicly
disclosed or reported with the SEC on Form 3, 4 or 5 in accordance with
Section 16 of the United States Exchange Act of 1934, as amended (the “Exchange
Act”) during the Lock-Up Period (other than on any such Form required to be
filed under Section 16 of the Exchange Act with respect to bona fide gifts of
shares of Class A Common Stock may be made to one or more charitable
organizations pursuant to (i) above, so long as (x) such Form indicates by
footnote disclosure or otherwise the nature of the transfer or disposition, and
(y) the aggregate number of such shares transferred pursuant to this
parenthetical and any substantially similar provision included in any other
lock-up agreements executed by directors and officers of the Company in
connection with the Placement shall not exceed a maximum of 1.0% of the total
number of shares of Class A Common Stock outstanding upon consummation of the
Placement); (B) the establishment of a trading plan pursuant to Rule 10b5-1
under the Exchange Act for the transfer of any of the Undersigned’s Shares (a
“Trading Plan”); provided that the establishment of such Trading Plan is not
required to be or voluntarily publicly disclosed or reported with the SEC on
Form 3, 4 or 5 in accordance with Section 16 of the Exchange Act during the
Lock-Up Period and such Trading Plan shall not provide for or permit any
transfers, sales or other dispositions of any of the Undersigned’s Shares until
after the Lock-Up Period (other than any such transfers, sales or other
dispositions permitted pursuant to (C)(ii)



--------------------------------------------------------------------------------

below); (C) sales pursuant to (i) a Trading Plan established prior to the date
hereof and not amended or modified during the Lock-Up Period or (ii) a Trading
Plan established during the Lock-Up Period, provided that (x) any such existing
Trading Plan or the material terms of any such new Trading Plan have been
disclosed to you in writing prior to the execution of this Lock-Up Agreement by
the undersigned, (y) any such new Trading Plan with terms that materially differ
from those previously disclosed to you shall be approved by you in writing, and
(z) such sales are not voluntarily publicly disclosed or reported with the SEC
on Form 3, 4 or 5 in accordance with Section 16 of the Exchange Act during the
Lock-Up Period (other than on any such Form required to be filed under
Section 16 of the Exchange Act, in which case such Form would indicate by
footnote disclosure or otherwise the nature of the transfer or disposition); (D)
a transfer the Undersigned’s Shares in connection with a sale of any of the
Undersigned’s Shares acquired in open market transactions after the Placement;
provided that such transfer is not required to be or voluntarily publicly
disclosed or reported with the SEC on Form 3, 4 or 5 in accordance with
Section 16 of the Exchange Act during the Lock-Up Period; (E) the exercise of
any options outstanding as of the date hereof if the undersigned is a current or
former employee, consultant, manager or other person who was employed by or
performed services for the Company or any subsidiary and if such option was
issued pursuant to the Company’s equity incentive plans and would otherwise
expire by its terms during the Lock-Up Period in connection with the cessation
of such employment or services; provided that any securities received upon such
exercise will also be subject to this Lock-up Agreement; (F) the conversion of
any convertible securities if the undersigned is a current or former employee,
consultant, manager or other person who was employed by or performed services
for the Company or any subsidiary, provided that any securities received upon
such conversion will also be subject to this Lock-up Agreement; (G) the transfer
of shares of Class A Common Stock to the Company as a forfeiture, or the
automatic sale of shares of Class A Common Stock, in each case to satisfy any
income, employment or social tax withholding and remittance obligations of the
undersigned or the employer of the undersigned in connection with the vesting of
deferred units or restricted stock units held by the undersigned and outstanding
as of the date of the Offering Memorandum; provided that any such transfers or
sales are not voluntarily publicly disclosed or reported with the SEC on Form 3,
4 or 5 in accordance with Section 16 of the Exchange Act during the Lock-Up
Period (other than on any such Form required to be filed under Section 16 of the
Exchange Act, in which case such Form shall indicate by footnote disclosure or
otherwise the nature of the transfer or sale); and (H) any transfer pursuant to
a bona fide third party tender offer, merger, consolidation or other similar
transaction made to all holders of the Company’s common stock involving a change
of control of the Company; provided that in the event that the tender offer,
merger, consolidation or other such transaction is not completed, the
Undersigned’s Shares shall remain subject to the restrictions contained in this
Lock-Up Agreement. For purposes of this Lock-Up Agreement, “immediate family”
shall mean any relationship by blood, marriage or adoption, not more remote than
first cousin.

The undersigned now has, and, except as contemplated by this Lock-Up Agreement,
for the Lock-Up Period will have, good and marketable title to the Undersigned’s
Shares, free and clear of all liens, encumbrances, and claims whatsoever. The
undersigned also agrees and consents to the entry of stop transfer instructions
with the Company’s transfer agent and registrar against the transfer of the
Undersigned’s Shares except in compliance with this Lock-Up Agreement.

This Lock-Up Agreement shall automatically terminate and be of no further effect
upon the earliest to occur, if any, of: (i) either, the Representatives on
behalf of the Purchasers, or the Company, advising the other party in writing,
prior to the execution of the Purchase Agreement, that it has determined not to
proceed with the Placement, (ii) the termination of the Purchase Agreement
before the sale of any Shares to the Purchasers, and (iii) August 21, 2020 in
the event that the Purchase Agreement has not been executed by such date.



--------------------------------------------------------------------------------

The undersigned understands that the Company and the Underwriters are relying
upon this Lock-Up Agreement in proceeding toward consummation of the Placement.
The undersigned further understands that this Lock-Up Agreement is irrevocable
and shall be binding upon the undersigned’s heirs, legal representatives,
successors, and assigns.

 

Very truly yours, By: Name of Stockholder: If applicable, Entity Name:

[Signature Page to Lock-up Agreement]



--------------------------------------------------------------------------------

Annex III

Form of CFO Certificate

Reference is hereby made to the Purchase Agreement, dated August 11, 2020 (the
“Purchase Agreement”), between Wayfair Inc. (the “Company”) and Citigroup Global
Markets Inc. and Goldman Sachs & Co. LLC, as representatives of the several
purchasers named on Schedule I thereto (the “Purchasers”). Capitalized terms
used but not defined in this certificate have the meaning assigned to them in
the Purchase Agreement.

I am responsible for the financial accounting matters of the Company and am
familiar with the accounting books and records and internal controls of the
Company. To assist the Purchasers in conducting and documenting their
investigation of the affairs of the Company, I, Michael Fleisher, in my capacity
as Chief Financial Officer of the Company, do hereby certify pursuant to
Section 8(c) of the Purchase Agreement that after reasonable inquiry and
investigation by myself or members of my staff who are responsible for the
Company’s financial and accounting matters:

 

  1.

The items marked with an “A” on the pages of the Company’s Annual Report on Form
10-K for the year ended December 31, 2019, the Quarterly Report on Form 10-Q for
the quarter ended March 31, 2020 and the Quarterly Report on Form 10-Q for the
quarter ended June 30, 2020 (the “Public Filings”) attached as Exhibit A hereto
(a) are derived from the accounting books and records of the Company, (b) fairly
present, in all material respects, the Company’s calculation of the
aforementioned information for the period presented, (c) are, as of the date of
this certificate, a true and accurate measurement of the data purported to be
represented for the periods presented, in all material respects and (d) are
calculated substantially in accordance with the description thereof contained in
the Company’s Public Filings.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have signed this certificate as of the date first written
above.

 

 

Name: Michael Fleisher

Title: Chief Financial Officer

[Signature Page to CFO Certificate]